755 F.2d 932
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CHRISTOPHER HARRIS, PETITIONER-APPELLANT,v.ARNOLD R. JAGO, RESPONDENT-APPELLEE.
NO. 84-3604
United States Court of Appeals, Sixth Circuit.
1/22/85

ORDER
BEFORE:  LIVELY, Chief Judge; and MARTIN and JONES, Circuit Judges.


1
Harris appeals pro se from the district court's judgment denying his petition for a writ of habeas corpus.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Harris was convicted by a Franklin County, Ohio jury of aggravated robbery and aggravated burglary.  He received two concurrent seven to twenty-five year sentences.  He exhausted his remedies in the state courts.


3
In his petition, Harris raises illegal search and seizure, ineffective assistance of counsel, and voluntariness of a confession issues.  The district court found that Harris had received a full and fair hearing on his search and seizure issue and that the state procedural mechanism provided adequate consideration of the issue.  Stone v. Powell, 428 U.S. 465, 494 (1976); Riley v. Gray, 674 F.2d 522, 526 (6th Cir.), cert. denied, 459 U.S. 949 (1982).  The court also held that Harris received legal representation that did satisfy the standard of reasonable conduct associated with the legal profession.  Strickland v. Washington, ---- U.S. ----, 104 S.Ct. 2052, 2064 (1984).  Finally, the district court found that on the totality of the circumstances Harris' confession was not coerced and was voluntary.  Schneckloth v. Bustamonte, 412 U.S. 218, 226 (1973).  We agree with the district court's conclusions on these issues.


4
The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.